            Case 1:19-cv-01921-TFH Document 17 Filed 02/21/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
  KASSEM HEJEIJ,                                   )
                                                   )
                   Plaintiff,                      )
                                                   )
            v.                                     )
                                                   ) Civil Action No. 1:19-01921 (TFH)
  ANDREA M. GACKI, et al.,                         )
                                                   )
                   Defendants.                     )
                                                   )
                                                   )

        UNOPPOSED MOTION TO EXTEND TIME TO FILE JOINT APPENDIX

       Pursuant to Fed. R. Civ. P. 6(b), Plaintiff Kassem Hejeij respectfully requests this Court

grant an additional brief extension of time to file the Joint Appendix.

       1.        On February 14, 2020, the Court granted Plaintiff’s Unopposed Motion to Extend

Time to File Joint Appendix and ordered the parties to provide the administrative record—i.e., the

Joint Appendix as required under LCvR 7(n)(2)—by February 21, 2020. This extension was

requested in order for Plaintiff to confer with counsel for Defendants regarding a proposed Motion

for Leave to File Under Seal a Motion to Redact Certain Information in the Joint Appendix and in

the Parties’ Respective Briefings on the Pending Motions; a Motion to Redact Certain Information

in the Joint Appendix and in the Parties’ Respective Briefings on the Pending Motions; and the

proposed redactions contemplated by the latter motion.

       2.        On February 19, 2020, counsel for Defendants informed Plaintiff that Defendants

did not take a position on the proposed motions, including the proposed redactions to the Joint

Appendix and the parties’ respective briefings. Accordingly, Plaintiff filed a Motion for Leave to

File Under Seal a Motion to Redact Certain Information in the Joint Appendix and in the Parties’
            Case 1:19-cv-01921-TFH Document 17 Filed 02/21/20 Page 2 of 3



Respective Briefings on the Pending Motions, ECF No. 16. The Court has not yet ruled on this

motion.

       3.       Provided that the Court grants the pending motion, Plaintiff intends to file a Motion

to Redact Certain Information in the Joint Appendix and in the Parties’ Respective Briefings on

the Pending Motions. This proposed motion would seek to redact certain information contained in

the Joint Appendix and in Plaintiff’s Amended Complaint and in the parties’ respective briefings

on the pending Motion to Dismiss or, in the Alternative, for Summary Judgment, ECF No. 8, and

Cross-Motion for Summary Judgment, ECF No. 9. Defendants’ counsel has stated that it does not

take a position on the proposed motion.

       4.       Because the filing of the Joint Appendix without the redactions proposed by

Plaintiff could lead to substantial personal harm, Plaintiff respectfully moves this Court to grant

an additional brief extension of time to file the Joint Appendix. Upon the Court’s ruling with

respect to the pending Motion for Leave to File Under Seal a Motion to Redact Certain Information

in the Joint Appendix and in the Parties’ Respective Briefings on the Pending Motions, ECF No.

16, Plaintiff intends to (a) file the Motion to Redact Certain Information in the Joint Appendix and

in the Parties’ Respective Briefings on the Pending Motions if the motion is granted, or, in the

alternative, (b) file the Joint Appendix if the motion is denied. An additional brief extension of

time to allow the Court to rule on the motion pending before it will help ensure Plaintiff is not

prejudiced by publication of an unredacted Joint Appendix.

       Undersigned counsel has conferred with Defendants’ counsel and has been informed that

Defendants do not oppose this motion.



Dated: February 21, 2020                                      Respectfully submitted,




                                                  2
Case 1:19-cv-01921-TFH Document 17 Filed 02/21/20 Page 3 of 3




                                       /s/ Erich C. Ferrari
                                       Erich C. Ferrari, Esq.
                                       FERRARI & ASSOCIATES, P.C.
                                       1455 Pennsylvania Avenue, NW
                                       Suite 400
                                       Washington, D.C. 20004
                                       Telephone: (202) 280-6370
                                       Fax: (877) 448-4885
                                       Email: ferrari@falawpc.com
                                       D.C. Bar No. 978253

                                       Attorney for Plaintiff
                                       Kassem Hejeij




                             3
